UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5069



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RASHAUN SCOTT, a/k/a Shaun,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cr-00651-MBS)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas N. Truslow, Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, Leesa Washington, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rashaun Scott pled guilty to possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2000).      The district court sentenced Scott to 188

months’ imprisonment, at the bottom of the sentencing guidelines

range.   Scott    appealed.     Counsel     filed   a   brief    pursuant    to

Anders v. California, 386 U.S. 738 (1967), contending there are no

meritorious issues for appeal but requesting this Court to review

the propriety of Scott’s sentence.          In his pro se supplemental

brief, Scott asserts the district court improperly enhanced his

sentence based on facts not admitted by him or proven beyond a

reasonable    doubt   and   erroneously     considered     the    sentencing

guidelines    mandatory.*     The    Government     declined     to   file    a

responding brief.     Finding no error, we affirm.

          After United States v. Booker, 543 U.S. 220 (2005), the

sentencing court must calculate the appropriate advisory guideline

range, making any necessary factual findings.              The court then

should consider that range in conjunction with the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006) sentencing factors and determine

a proper sentence.     United States v. Davenport, 445 F.3d 366, 370

(4th Cir. 2006).      The sentence must be within the statutorily



     *
      Scott also alleges ineffective assistance of counsel. This
claim is not cognizable on appeal because ineffective assistance
does not conclusively appear on the record. See United States v.
Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

                                    - 2 -
prescribed range and reasonable. United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (citations omitted). A sentence within

the     properly   calculated       guidelines   range        is   presumptively

reasonable.    United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert.    denied,   126   S.   Ct.    2309   (2006).      In    light    of   these

principles, we find no error in Scott’s sentencing.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     We

therefore affirm Scott’s conviction and sentence.                      This court

requires that counsel inform Scott, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Scott requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Scott.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 3 -